Bloodworth, J.
1. Under the ruling in Cone v. American Surety Co., 154 Ga. App. 841 (115 S. E. 481), the motion to dismiss the writ of error in this ease is overruled.
2. “ It may be considered as settled that this court will not, under any circumstances, reverse a judgment granting a first new trial, whether the grant be general upon all the grounds of the motion or special upon one or more grounds only, or whether it be upon a ground which involves questions of evidence or upon a ground which involves purely questions of law, unless it is made to appear that no other verdict 'than the one rendered could possibly have been returned under the law" and facts of the case. Unless the case can be brought within the exception just stated, it is useless for parties to bring before this court the judgment of a trial judge granting a first new trial.” Weinkle v. Brunswick & Western R. Co., 107 Ga. 367 (33 S. E. 471). See also Macon Consolidated Street R. Co. v. Jones, 116 Ga. 351 (42 S. E. 468); Mock v. Savannah & Statesboro Ry. Co., 122 Ga. 385 (50 S. E. 121); Cox v. Grady, 132 Ga. 368 (64 S. E. 362); Smith v. Maddox-Rucker Banking Co., 135 Ga. 151 (68 S. E. 1031); New v. Southern Ry. Co., 136 Ga. 778 (71 S. E. 1104); Wilkes v. Barnes, 10 Ga. App. 316 (73 S. E. 349); Southern Fertilizer & Chemical Co. v. Peacock, 19 Ga. App. 592 (91 S. E. 528); Civil Code (1910), § 6204. The fact that upon the trial of this ease by the judge without a jury, and with the same facts before him as he had upon the motion for a new trial, he overruled a motion to nonsuit will not change the application of the foregoing rule. Judgment affirmed.

Broyles, C. J., and Luke, J., concur.